DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 26 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 6-13 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed 06/22/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: IDS filed on 06/22/2022 is not signed (signature box on Pg. 11 of IDS). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 11090859 B2 in view of Naito (US 20160177078 A1).
In reference to claim 1, US 11090859 B2 discloses a dual cure resin useful for making a three-dimensional object by stereolithography, comprising:
(a) light-polymerizable monomers and/or prepolymers that can participate in forming an
intermediate object by stereolithography (“a cyanate ester dual cure resin” [Claim 1], “said resin is solidified by exposure to light” [Claim 1], and “wherein said cyanate ester compound is … mixtures [of different polymers]” [Claim 4] or “(vi) at least one cyanate ester compound… and (ix) an epoxy co-monomer and/or a co-prepolymer” [Claim 1])
(b) heat-polymerizable monomers and/or prepolymers (“heating” [Claim 1]])
(c) a hardener (“photoinitiator” [Claim 1])
 (e) optionally, an organic diluent in a viscosity-reducing effective amount,
wherein one or both of said: (a) heat-polymerizable monomers and/or prepolymers, and said (c) hardener or chain extender, comprises a flame retardant group, said flame retardant group comprising a halogen group (“cyanogen halide” [Claim 4]).
US 11090859 B2 does not disclose wherein said second solidifiable component comprises a flame retardant group, said flame retardant group comprising a halogen group and (iii) a flame retardant synergist, said flame retardant synergist comprising antimony pentoxide.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing resins for production of flame retardant objects, Naito discloses that material for additive manufacturing can contain “flame retardants, such as brominated compounds, phosphates, or red phosphorus, flame retardant aids, such as antimony trioxide and antimony pentoxide,” [0136] for production of flame retardant objects.
The combination would be achievable by adding the flame retardants of Naito (e.g., brominated compounds… and antimony pentoxide) to the resin.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the material such that the mixture further comprises a flame retardant group, said flame retardant group comprising a halogen group and (iii) a flame retardant synergist, said flame retardant synergist comprising antimony pentoxide.
If the flame retardants are added to the mixture then they would be in both the curable materials.
A person having ordinary skill in the art would have been specifically motivated to add the flame retardants of Naito to the resin in order to provide fire protection to the articles produced; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
It would have been prima facie obvious to imbue the entirety of the 3d object with flame retarding characteristics during the 3d object forming mixture by allowing the flame retardant to mix with the mixture.
Naito discloses that material for additive manufacturing can contain “flame retardants, such as brominated compounds, phosphates, or red phosphorus, flame retardant aids, such as antimony trioxide and antimony pentoxide,” [0136]. This means that the flame retardant package would comprise a retardant (brominated compound, phosphate, or red phosphorous) and a retardant aid (antimony trioxide or antimony pentoxide). The use of a brominated compound and antimony pentoxide is obvious.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 6-13 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US 20030198824 A1) and further in view of Naito (US 20160177078 A1).
	In reference to claim 6, Fong discloses a dual cure resin useful for making a three-dimensional object by stereolithography, comprising:
(a) light-polymerizable monomers and/or prepolymers that can participate in forming an
intermediate object by stereolithography ((“photocurable composition of the invention may include mixtures of the radically curable compounds” [0056]. A mixture of curables is at least two curables. Also see Claim 1.);
(b) heat-polymerizable monomers and/or prepolymers (“postcured by exposure to heat, actinic radiation, or both” [P0084])
(c) a hardener  (“photoinitiator” [Claim 1] and ““Hardening” may be synonymous with curing” [P0014]) (d) a flame retardant synergist, said flame retardant synergist comprising antimony pentoxide
(e) optionally, an organic diluent in a viscosity-reducing effective amount (“reactive diluents” [0035])
wherein one or both of said: (a) heat-polymerizable monomers and/or prepolymers, and said (c) hardener or chain extender, comprises a flame retardant group, said flame retardant group comprising a halogen group (“halonium salts” [P0072]).
Fong further suggests that “The photocurable composition may contain …flame retardants” [0076], however, does not specifically suggest adding a flame retardant group comprising a halogen group and (iii) a flame retardant synergist, said flame retardant synergist comprising antimony pentoxide.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing resins for production of flame retardant objects, Naito discloses that material for additive manufacturing can contain “flame retardants, such as brominated compounds, phosphates, or red phosphorus, flame retardant aids, such as antimony trioxide and antimony pentoxide,” [0136] for production of flame retardant objects.
The combination would be achievable by adding the flame retardants of Naito (e.g., brominated compounds… and antimony pentoxide) to Fong’s resin. The combination would be expected not to fail at least because Fong specifically suggests that fire retardants can be added [0076].
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the material such that the mixture further comprises a flame retardant group, said flame retardant group comprising a halogen group and (iii) a flame retardant synergist, said flame retardant synergist comprising antimony pentoxide.
If the flame retardants are added to the mixture then they would be in the material.
It would have been prima facie obvious to imbue the entirety of the 3d object with flame retarding characteristics during the 3d object forming material by allowing the flame retardant to mix in the material.
A person having ordinary skill in the art would have been specifically motivated to add the flame retardants of Naito to Fong’s resin in order to provide fire protection to the articles produced by Fong; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Fong teaches that the “photocurable composition may contain …flame retardants” [0076] and that the “photocurable composition of the invention may include mixtures of the radically curable compounds” [0056]. A person of skill in the art would interpret the composition comprised of a mixture of solidifiable components and additives, including flame retardants, to mean that the flame retardant is allowed to exist in the mixture. The flame retardant would be dispersed in both the first and second solidifiable components.
Naito discloses that material for additive manufacturing can contain “flame retardants, such as brominated compounds, phosphates, or red phosphorus, flame retardant aids, such as antimony trioxide and antimony pentoxide,” [0136] for production of flame retardant objects. Selection of a species from a group of 2 (“flame retardant aids, such as antimony trioxide and antimony pentoxide”) is obvious and would be interpreted as a particular endorsement by a person of skill in the art.
	In reference to claim 7, the combination discloses the invention as in claim 6.
	Fong further discloses wherein said polymerizable liquid further comprises a toughener (“tougheners” [0076] also see “filler particles that are core shell polymers” [0004 or “reactive particles comprising a crosslinked polysiloxane core and a shell of reactive groups on an outer surface of the core” [0007] which separately also fall within the scope of toughener as used in the present application).
	In reference to claim 8, the combination discloses the invention as in claim 6.
Fong further discloses wherein the hardener and the organic diluent are present, and wherein the organic diluent solubilizes or dissolves said hardener in said resin  (“reactive diluents” [0035]. A diluent would be expected to dissolve the other components.)
	Fong does not disclose the hardener is a polyamine, however, Fong discloses the resin includes cationically cured epoxy (“The cationically curable monomer may include one or more epoxide compounds” [0027]), which renders the polyamine hardener obvious because polyamine hardener is an art recognized hardener for epoxy.
In reference to claim 9, the combination discloses the invention as in claim 6.
Fong further discloses wherein the light polymerizable liquid further comprises a chain extender catalyst; wherein the chain extender catalyst is an onium salt; the chain extender catalyst is present in an amount of from 0.01 to 10 percent by weight (“radical photoinitator is preferably present at from 0.1 to 10% by weight [0071] and “Examples include onium salts” [0072]).
	In reference to claim 10, the combination discloses the invention as in claim 6.
Fong further discloses wherein the hardener and the organic diluent are present, and wherein the organic diluent solubilizes or dissolves said hardener in said resin  (“reactive diluents” [0035]. A diluent would be expected to dissolve the other components.) but does not disclose that the diluent is N,N'-dimethylacrylamide, n-vinyl-2-pyrrolidone (NVP), n-vinyl formamide, n-vinyl caprolactam, acryloylmorpholine (ACMO), or a mixture of two or more thereof. Examiner takes official notice that at least NVP and ACMO are a well-known reactive diluents. 
	In reference to claim 11, the combination discloses the invention as in claim 6.
Fong further discloses a photoinitiator (“radical photoinitiators include …. 1-aminophenyl ketones” [0069]).
	In reference to claim 12, the combination discloses the invention as in claim 6.
Fong further discloses an epoxy or cyanate ester resin (“photocurable composition preferably contains from 15 to 80% by weight of cationically curable monomer” [0026] and “The cationically curable monomer may include one or more epoxide compounds” [0027])
	In reference to claim 13, the combination discloses the invention as in claim 6.
Fong further discloses wherein said second solidifiable component comprises an epoxy optionally in combination with a cyanate ester resin (“cationically curable monomer may include one or more epoxide” [0027]).
In reference to claim 20-24, the combination discloses the material as in claim 6.
Fong further discloses wherein the light polymerizable liquid further comprises a chain extender catalyst; wherein the chain extender catalyst is an onium salt; the chain extender catalyst is present in an amount of from 0.01 to 10 percent by weight (“radical photoinitator is preferably present at from 0.1 to 10% by weight [0071] and “Examples include onium salts” [0072] and “halonium” [P0072]. Halogen in halonium renders bromine obvious.).
In reference to claim 25, the combination discloses the material as in claim 1.
Fong further discloses wherein the hardener and the organic diluent are present, and wherein the organic diluent solubilizes or dissolves said hardener in said resin  (“reactive diluents” [0035]. A diluent would be expected to dissolve the other components.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744